Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6 and 11-12 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the previously cited prior art fail to teach the claims as they are currently presented with amended limitations.  Applicant recent amendments necessitated an additional prior art search and new office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent 

Claims 1, 4-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US PGPUB 2018/0287745) in view of Kim et al (US PGPUB 20200236587.)

Regarding claim 1, Sun et al disclose a terminal comprising: 
a receiver that receives a transport block (TB) including one or more codeblock groups (CBGs) (see abstract, para: 0051, 0053, UE receiver receives TB including set/group of CBGs); and a processor that controls transmission of retransmission (see Figure 12, 13 and 14, para: 0042, 0043, processing system with processor controls transmission of retransmission, controller/processor of UE associated with controlling transmission or retransmission control data, UE sends ACK signal that triggers retransmission (control communication or retransmission), 0038, 0039, 0048, 0052-0054, UCI and DCI/control information where, control information includes HARQ ACK/NACK bit per CBG, controller/processor of UE associated with controlling transmission or retransmission control data, UE sends ACK signal that triggers retransmission)
(see para: 0038, 0039, 0047, 0050, UCI and DCI/control information where, control information includes HARQ ACK/NACK bit per CBG)
wherein, when at least one CBG in the TB is subject to retransmission (see abstract, CBGs of TB is subject to retransmission), 
and NACKs for all CBGs that have failed in decoding before 
retransmission of the CBG among all CBGs in the TB, (see abstract, para: 0050, 0053, 0059, 0065, ACK/NACK associated with CBGs where one or more/all CBGs decoding failed before retransmission of CBG among all CBGs in transport block.)  
Although Sun et al fail to teach the processor controls transmission of ACKs for
all CBGs that are successfully decoded, in analogous art, Kim et al disclose the processor controls transmission of ACKs for all CBGs that are successfully decoded, (see para: 0009, 0011, 0012, processor configured to control transmission associated with ACK w/r to each CBG when decoding is successfully performed.)
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement a processor controls transmission of ACKs for all CBGs that are successfully decoded as taught by Kim et al with the teachings of Sun et al for the purpose of further minimizing latency in processing data information.

Regarding claim 4, Sun et al further disclose wherein the receiver receives

 information indicating the CBG that is subjected to retransmission (see abstract, para: 

0036, CBG received is subject to retransmission.)  

Regarding claim 5, Sun et al disclose wherein the CBG includes one or more 

codeblocks (see para: 0006, 0050, CBG consisting of one or more codeblocks.)  


Regarding claim 6, Sun et al disclose a radio communication method for a terminal, comprising receiving a transport block (TB) including one or more codeblock groups (CBGs) (see para; 0053, UE/terminal receives TB including a set of CBGs); and 2Application No. 16/603,063Docket No.: 17786-759001controlling transmission of retransmission control information that indicates an 
ACK or a NACK per CBG (see Figure 3, 12, 13 and 14, para: 0038, 0039, 0048, 0052-0054, UCI and DCI/control information where, control information includes HARQ ACK/NACK bit per CBG, controller/processor of UE associated with controlling transmission or retransmission control data, UE sends ACK signal that triggers retransmission); and 
wherein when at least one CBG in the TB is subject to retransmission (see abstract, CBGs of TB is subject to retransmission), the terminal controls NACKs for all CBGs that have failed in decoding before retransmission of the CBG among all CBGs in the TB (see abstract, para: 0006, 0036, 0053, 0054, ACK/NACK associated with CBGs where one or more/all CBGs decoding failed before retransmission of CBG among all CBGs in transport block.)  
Although Sun et al fail to teach the terminal controls transmission of ACKs for all CBGs that are successfully decoded, in analogous art, Kim et al disclose terminal controls transmission of ACKs for all CBGs that are successfully decoded, (see para: 0009, 0011, 0012, processor of UE configured to control transmission associated with ACK w/r to each CBG when decoding is successfully performed.)


Regarding claim 11, Sun et al disclose a base station comprising: 
a transmitter that transmits a transport block (TB) including one or more codeblock groups (CBGs) (see abstract, para: 0048, 0051, 0053, UE receiver receives TB including set/group of CBGs from a base station); and 
a processor that controls reception of retransmission control information that indicates an ACK or a NACK per CBG (see Figure 12, 13 and 14, para: 0042, 0043, 0096, 0098, processing system with processor (element 1204) and retransmission control (element 1109) controls transmission of retransmission, controller/processor of UE associated with controlling transmission or retransmission control data, UE sends ACK signal that triggers retransmission,))
wherein, when at least one CBG in the TB is subject to retransmission (see abstract, CBGs of TB is subject to retransmission), and the NACKs for all CBGs that have failed in decoding before retransmission of the CBG among all CBGs in the TB (see abstract, para: 0006, 0036, 0053, 0054, ACK/NACK associated with CBGs where one or more/all CBGs decoding failed before retransmission of CBG among all CBGs in transport block.)  
Although Sun et al fail to teach the processor controls transmission of ACKs for
(see para: 0009, 0011, 0012, processor configured to control transmission associated with ACK w/r to each CBG when decoding is successfully performed.)
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement a processor controls transmission of ACKs for all CBGs that are successfully decoded as taught by Kim et al with the teachings of Sun et al for the purpose of further minimizing latency in processing data information.


Regarding claim 12, Sun et al disclose a system comprising a terminal and a base station, wherein: 
the terminal (see Fig. 3, 7, 13 and 14) comprises: 
a receiver that receives a transport block (TB) including one or more codeblock groups (CBGs) (see abstract, para: 0051, 0053, UE receiver receives TB including set/group of CBGs); and 
a processor that controls transmission of retransmission control information that indicates an ACK or a NACK per CBG (see Figure 12, 13 and 14, para: 0042, 0043, 0096, 0098, processing system with processor (element 1204) and retransmission control (element 1109) controls transmission of retransmission, controller/processor of UE associated with controlling transmission or retransmission control data, UE sends ACK signal that triggers retransmission,))
wherein, when at least one CBG in the TB is subject to retransmission (see abstract, CBGs of TB is subject to retransmission),
(see abstract, para: 0050, 0053, 0059, 0065, ACK/NACK associated with CBGs where one or more/(all) CBGs decoding successful  of CBG among all CBGs in transport block) and NACKs for all CBGs that have failed in decoding before retransmission of the CBG among all CBGs in the TB (see abstract, para: 0050, 0053, 0059, 0065, ACK/NACK associated with CBGs where one or more/(all) CBGs decoding failed before retransmission of CBG among all CBGs in transport block.)  
and the base station (see Figure 1, 3, 11 and 12) comprises: 
a transmitter that transmits the TB including one or more CBGs (see abstract, para: 0051, 0053, UE receiver receives TB including set/group of CBGs); and 
a processor that controls reception of the retransmission control information that indicates an ACK or a NACK per CBG (see abstract, para: 0050, 0070, 0071, 0072, UE processor controls receiving of retransmission with respect to ACK/NACK                                  per CBG,) 
wherein, when at least one CBG in the TB is subject to retransmission (see abstract, CBGs of TB is subject to retransmission), 
NACKs for all CBGs that have failed in decoding before retransmission of the CBG among all CBGs in the TB (see abstract, para: 0006, 0036, 0053, 0054, ACK/NACK associated with CBGs where one or more/all CBGs decoding failed before retransmission of CBG among all CBGs in transport block)  
a processor of the base station controls reception of retransmission control information that indicates an ACK or a NACK per CBG (see abstract, Figure 12, 13 and 14, para: 0036, 0042, 0043, 0096, 0098, processing system with processor (element 1204) and retransmission control (element 1109) controls reception of retransmission.)
Although Sun et al fail to teach the processor controls reception of ACKs for
all CBGs that are successfully decoded, in analogous art, Kim et al disclose the processor controls transmission of ACKs for all CBGs that are successfully decoded, (see abstract, para: 0006, 0036, processor configured to control receiving associated with ACK w/r to each CBG when decoding is successfully performed.)
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement a processor controls transmission of ACKs for all CBGs that are successfully decoded as taught by Kim et al with the teachings of Sun et al for the purpose of further minimizing latency in processing data information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
February 20, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467